Citation Nr: 0927371	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1968 to August 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran initiated an appeal of 
this decision and requested de novo review by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in February 2004 that continued the denial of his 
claim.  The Veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in March 
2004.

In September 2005, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in April 2009 by the VA Appeals 
Management Center (AMC) which continued the denial of the 
claim.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
this case must be remanded for further evidentiary 
development. 

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board's September 2005 remand requested, in part, that 
VBA review the Veteran's VA claims folder and prepare a 
summary of the Veteran's stressors.  This summary was then to 
be sent to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification.  The Board's remand 
also requested that the Veteran be provided an examination by 
a psychiatrist.  If the psychiatrist diagnosed the Veteran 
with PTSD, an opinion was to be provided as to whether such a 
diagnosis is at least as likely as not incurred in service.  

Reasons for remand

Stressor verification

The Veteran has submitted multiple statements that describe 
six alleged stressors.  Specifically, the Veteran has 
indicated that: 1) while in Vietnam, he was reunited with one 
of his childhood friends who was later killed in action; 2) 
he witnessed the murder of another soldier at Cam Ranh Bay in 
November 1968; 3) after swimming in a river during a convoy 
stop in June 1969, he was subjected to a grenade attack; 4) 
he witnessed dead bodies and saw an individual filming and 
stepping on the dead; 5) he witnessed the accidental shooting 
of a soldier in May 1969; 6) after completing a convoy trip 
to Phan Thiet in June 1969, the Veteran was present when the 
base came under attack. 

The record indicates that the AMC attempted to verify the 
Veteran's above-mentioned stressors in February 2007.  In 
response, the Center for Unit Records (CURR) was able to 
verify that the Veteran's friend, P.T., died in September 
1969.  Additionally, the U.S. Army Crime Records Center 
indicated that there are no records of a November 1968 
shooting at Cam Ranh Bay.  According to evidence recently 
submitted by the Veteran, such records are outside the Army 
Crime Center's 40 year records retention period.   The 
remaining stressors were not researched by CURR due to the 
lack of submitted information. 

With respect to the third and fourth stressors identified by 
the Veteran (the grenade attack and seeing dead bodies), the 
lack of detail surrounding these events makes verification 
impossible.  

Concerning the fifth stressor, the Veteran has provided the 
last name of the deceased as well as an approximate date, May 
1969.  The Veteran has also indicated that this individual 
was in the same unit, the 670th Transportation Company.  
While the Veteran has not provided the deceased first name or 
the location of the event, a search of casualty records 
(which are organized by the deceased service members' last 
names) by CURR may be able to verify the Veteran's claim.

Concerning the sixth stressor, the Veteran has indicated that 
his unit, the 670th Transportation Company, was present at an 
attack on the base at Phan Thiet on or around June 1969.  As 
noted in the Board's September 2005 remand, a veteran need 
not corroborate a stressor involving enemy attacks at a base 
where his unit was stationed; rather, his presence with the 
unit at the time the attacks occurred corroborates his 
statement that he experienced such attacks personally.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997), in which the  
United States Court of Appeals for Veterans Claims held that 
a veteran need not corroborate every detail of his account of 
his personal participation in an attack. 

Thus, the fifth and sixth stressors are arguably amenable to 
verification.  This has not been done.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Psychiatric examination 

The record indicates that the Veteran was provided a VA 
examination in May 2007.  In his opinion, the VA examiner 
diagnosed the Veteran with PTSD and opined that "the 
stressor verified by the RO is the cause of the PTSD."  The 
Veteran's stressor was not described and no further 
discussion regarding a medical nexus was provided. 

As noted above, only one of the Veteran's alleged stressors 
has been verified; the death of his friend, P.T., as a result 
of a motor vehicle crash in September 30, 1969.  However, the 
Veteran's service personnel records indicate that he had left 
Vietnam one month prior to P.T.'s death.  In June 2006, the 
Veteran admitted that he only learned of his friend's death 
after reading about it in the newspaper.  It appears that 
this does not qualify as an event during service that is 
"outside of the range of usual human experience and that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed."  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's currently diagnosed PTSD and his alleged in-service 
stressors.  

The Board finds that a new VA nexus opinion is therefore 
necessary to decide the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should attempt to verify through 
CURR or other appropriate records 
repository the Veteran's claim that the 
670th transportation company was stationed 
at Phan Thiet, Vietnam in June 1969, and 
if so, whether the unit was present during 
an attack on the base located there.  In 
this regard, VBA should attempt to obtain 
unit history and daily log reports from 
his units for this time period to 
corroborate his assertions regarding his 
unit locations.  VBA should also attempt 
to verify the Veteran's claim that in May 
1969, a soldier in his unit was killed by 
accidental fire.  The deceased Veteran is 
described in the Veteran's November 2005 
statement.  

2.  The Veteran should then be accorded an 
examination by a psychiatrist, who should 
ascertain whether any psychiatric disorder 
is currently manifested and, if so, the 
appropriate diagnosis thereof. If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form the 
basis for that diagnosis.  The psychiatric 
examiner should specifically comment on 
whether learning of the death of a friend 
via a newspaper story is considered to be 
a PTSD stressor under DSM-IV.  If a 
psychiatric disorder other than PTSD is 
diagnosed, then the VA examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder was incurred in 
service or is otherwise related to 
service. A report of the examination 
should be associated with the Veteran's VA 
claims folder.

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefits sought on appeal 
remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

